—In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order and judgment (one paper) of the Supreme Court, Rockland County (Stolarik, J.), entered April 9, 1987, as directed that the defendant husband recover judgment against her in the principal amount of $38,434.82, adjudged her in contempt of court for having willfully violated and disobeyed an order of the same court, dated April 9, 1986, by failing to surrender a certain life insurance policy for cancellation, and stated the conditions upon which she could purge herself of such contempt.
Ordered that the order and judgment is modified, on the law, by deleting the seventh and eighth decretal paragraphs thereof; as so modified, the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
We find, with respect to the contempt order, that the plaintiff surrendered the subject life insurance policy for cancellation in September 1986 and that she thus purged herself of contempt. However, the Supreme Court properly considered the plaintiffs failure to surrender the policy promptly in determining her decreased share of its cash surrender value.
We have examined the remainder of the plaintiffs contentions on appeal and find them to be without merit. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.